Title: Thomas Jefferson to Charles Willson Peale, 22 April 1820
From: Jefferson, Thomas
To: Peale, Charles Willson


					
						
							Monticello
							Apr. 22. 20.
						
					
					I thank you, dear Sir, for the razor strap you have been so kind as to send me, which is the more acceptable as I am but a poor barber. I shall immediately avail myself of it’s abridgment of labor in razor-strapping.   With respect to the plough, your observations are entirely just, as I know by my own experience. the first ploughs I made were 9.I. longer, and so effectual in their functions, and so easy to govern that when once entered and in motion, I have made the ploughman let go the handle, and the plough has gone on for some steps as steadily, and as even as a boat on the water. but at that time, 30 years ago the passion of this state was for light ploughs, & I yielded to the cry for shortening them. do not therefore, dear Sir, take the trouble of sending me one. for besides my having in my family workmen well-skilled in making them, I have in fact resigned all business of this kind to my grandson, your old acquaintance, who is among the most industrious and best farmers of our state. altho’ my ill health and my physician forbid my approach to the writing table, I break thro’ their injunctions to acknolege your letter & to renew the assurances of my constant friendship and respect.
					
						
							Th: Jefferson
						
					
				